Exhibit 10.2




LAUFER BRIDGE ENTERPRISES, INC.

CONVERTIBLE PROMISSORY NOTE - AS AMENDED




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SUCH SECURITIES ARE SOLD PURSUANT TO RULE
144 OF SUCH ACT.




$50,000

September 13, 2008

New York, New York




FOR VALUE RECEIVED, Laufer Bridge Enterprises, Inc., a Nevada corporation
(“Maker”), promises to pay to the order of Gary B. Wolff (“Holder”), the
aggregate principal amount of Fifty Thousand ($50,000) Dollars plus interest
(the “Aggregate Loan Amount”), at 2% interest annually.  Payment shall be made
by Maker to Holder at the offices of Holder, located at 488 Madison Avenue, New
York 10022 or to such other office as Holder may, from time to time, designate
in writing to Maker.




The Aggregate Loan Amount shall be due and payable as follows:




Payment Amount

Due Date

50,000

December 1, 2008




Payment shall be made in lawful tender of the United States and may be made at
any time without penalty or premium.




The unpaid balance under this Note (or any portion thereof) shall be convertible
at the option of Holder into shares of Maker’s Common Stock at any time prior to
the earlier of repayment in full of this Note or the Maturity Date, upon Maker’s
receipt of written notice by Holder.  The price per share of Maker’s Common
Stock into which such unpaid balance may be converted shall be $.001.




In the event Holder institutes an action to collect this Note, Maker will pay
all costs and expenses, including reasonable attorneys’ fees, incurred in
connection with such action.  Maker hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.




In the event a court of competent jurisdiction holds any provision of this Note
to be invalid or unenforceable, such holding shall not affect any other
provision of this Note and all such other provisions shall remain in full force
and effect.




This Note shall be construed in accordance with the laws of the State of New
York, without regard to the conflicts of law provisions of the State of Nevada
or of any other state.




* The principal sum due of $50,000 has been reduced by $12,500 on July 22, 2009,
and $8,700 on July 29, 2009 leaving a balance due of $28,800 and is now further
reduced by the sum of $8,800 leaving a balance of $20,000.




IN WITNESS WHEREOF, Maker has caused this Amended Convertible Promissory Note to
be issued as of June 3, 2010







Laufer Bridge Enterprises, Inc.







By: /s/ Joel Stohlman      

Joel Stohlman, President



